DETAILED ACTION

This non-final office action is in response to claims 1-34 filed April 21, 2021 for examination. Claims 1-15 have been canceled by the applicant. Claims 16-34 are being examined and are pending. 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendment

Preliminary amendment to the abstract, specification, and claims, filed 04/21/2021 has been acknowledged.
Information Disclosure Statement

The information disclosure statement filed 04/21/2021has been placed in the application file and the information referred to therein has been considered as to the merits. 
Drawings

The drawings filed on 04/21/2021 have been accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.

Claims 16-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Reason for rejection:
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is as: “a processing unit ” in claim 16. Figure 1 shows 104 processing unit but it is just a block diagram. Nowhere in specification clearly mentioned corresponding hardware structure or hardware with algorithm for the processing unit. 
“A general purpose computer is usually only sufficient as the corresponding structure for performing a general computing function (e.g., “means for storing data”), but the corresponding structure for performing a specific function is required to be more than simply a general purpose computer or microprocessor.” (MPEP 2181)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Dependent claims 17-27 do not cure the deficiencies set forth above.
Examiner’s Notes: Applicant can amend the claim limitations in such a way so they do not invoke §112 (f) or keep the same limitations but point out the corresponding structure in the specification to overcome the §112 (b) rejection. Corresponding structure must be more than simply a general purpose computer. Algorithm is needed to transform a general purpose computer or microprocessor to a specific computer for performing the claimed function. “A general purpose computer is usually only sufficient as the corresponding structure for performing a general computing function (e.g., “means for storing data”), but the corresponding structure for performing a specific function is required to be more than simply a general purpose computer or microprocessor. For example, mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239; Finisar, 523 F.3d at 1340-41, 86 USPQ2d at 1623. In addition, merely referencing a specialized computer (e.g., a "bank computer"), some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009); Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 (Fed. Cir. 2008); Rodriguez, 92 USPQ2d at 1405-06.” (MPEP 2181).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-18, 21-22, 26, 28-30, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0146277 A1 to Mochizuki et al. (“Mochizuki”) in view of US 2005/0047379 A1 to Boyden et al. (“Boyden”).
Regarding claim 16, Mochizuki disclosed an ultra-wideband communication node, comprising: 
an ultra-wideband communication unit configured to transmit one or more messages to a plurality of external responder nodes and to receive one or more responses from said responder nodes (Para. [0063] A semiconductor integrated circuit 100 corresponding to a system LSI mountable in a vehicle is coupled to an ultra wide band wireless interface (UWBIF) 124 to perform ultra wide band (UWB) wireless communication with other external electronic devices 200A1, 200B1, . . . 200N1 each mounted in the vehicle. The semiconductor integrated circuit 100 is of a general-purpose microcomputer mounted in, for example, a car navigation system. As mentioned in the opening sentence, the semiconductor integrated circuit 100 performs ultra wide band (UWB) wireless communication with a plurality of speakers, a plurality of indication displays, a back camera and a USB slot and the like mounted in the vehicle via the UWBIF 124.); 
a processing unit configured to use a common cryptographic session key to encrypt said messages, wherein said common cryptographic session key is a key shared between the ultra-wideband communication node and all the external responder nodes (Para. [0019] Upon encryption of the UWB communication between the electronic devices mounted in the vehicle, there is a need to share a master key between two devices that perform the UWB communication. Para. 0048, 0064, 0066.  the sharing of a master key for the encryption of UWB communication from the car navigation system to its corresponding speaker is executed using the power line communication (PLC) based on the power line 122. Upon the sharing of a master key (i.e. session key) used not only for the encryption of the UWB communication with the speaker but also for the encryption of the UWB communication with the indication displays, back camera and USB slot or the like, the power line communication (PLC) based on the power line 122 is utilized.); 
wherein the processing unit is further configured to use responder-specific cryptographic session keys (Para. 0070, 0071, 0081. Device specific master key. Master Kay Management table comprises unique device addresses, master key identifiers, and master keys for each electronic device) to decrypt the responses and/or to encrypt further messages to the responder nodes (see below the secondary art taught this limitation and the reason for obviousness), and wherein each individual one of said responder-specific cryptographic session keys is a key shared between the ultra-wideband communication node and one of the external responder nodes (Para. 0064, 0066, 0068-0069. Master key is shared with external electronic devices).
Mochizuki inherently taught the decryption but didn’t use the word decryption. However, the analogous art Boyden explicitly taught decrypt the responses and/or to encrypt further messages to the responder nodes (Para. 0067. Each PLC/UWB module 16 may decrypt the communications prior to unencrypted wireless transmission, or it may perform its own encryption of the signal for communication over the wide-band communication link with a remote device.).
Therefore, it would have been obvious to one having ordinary skill in the art before the applicant(s) invention was filed to modify the invention of Mochizuki by including the concept of decrypting the responses and/or to encrypt further messages to the responder nodes as taught by Boyden in order to improve system security (Boyden, Para. 0067).
Claims 28 and 34 recite similar limitations to claim 16, mutatis mutandis, the subject matter of claims 28 and 34, which is therefore, also considered to be taught by Mochizuki-Boyden combination as above.
Regarding claim 17, Mochizuki further taught the communication node of claim 16, comprising a further communication unit which is configured to transmit the common cryptographic session key and the responder-specific cryptographic session keys to the respective external responder nodes (Para. 0070-0071, 0078).
Claim 29 recites similar limitations to claim 17, mutatis mutandis, the subject matter of claim 29, which is therefore, also considered to be taught by Mochizuki-Boyden combination as above.
Regarding claim 18, Mochizuki further taught the communication node of claim 17, wherein the further communication unit is a Bluetooth communication unit, a Wi-Fi communication unit or a cellular communication unit (Fig. 1, 4, 6. Para. 0027, 0038).
Claim 30 recites similar limitations to claim 18, mutatis mutandis, the subject matter of claim 30, which is therefore, also considered to be taught by Mochizuki-Boyden combination as above.
Regarding claim 21, Mochizuki further taught the communication node of claim 16, wherein the messages are multicast messages or broadcast messages (Para. 0073,0087, 0108).
Claim 33 recites similar limitations to claim 21, mutatis mutandis, the subject matter of claim 33, which is therefore, also considered to be taught by Mochizuki-Boyden combination as above.
Regarding claim 22, Mochizuki further taught the communication node of claim 16, further comprising an authentication unit configured to perform a mutual authentication process with the external responder nodes (Para. 0058, 0102. Claim 10).
Regarding claim 26, Mochizuki-Boyden combination further taught a communication system comprising the communication node of claim 16 and the plurality of responder nodes, wherein each one of said responder nodes is configured to: use the common cryptographic session key to decrypt messages received from the communication node (Boyden, Para. 0067. Each PLC/UWB module 16 may decrypt the communications prior to unencrypted wireless transmission, or it may perform its own encryption of the signal for communication over the wide-band communication link with a remote device.); use the responder-specific cryptographic session key that has been shared with the respective responder node to encrypt responses to said messages and/or to decrypt further messages received from the communication node (Mochizuki, Para. 0070, 0071, 0081. Device specific master key. Master Kay Management table comprises unique device addresses, master key identifiers, and master keys for each electronic device). Examiner supplies the same rationale for the combination of the references as in claim 16 above.
Claims 19-20, 23-25, 27, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki in view of Boyden as applied to claim 16 above, and further in view of US 2020/0062217 A1 to Ledvina et al. (“Ledvina”).
Regarding claim 19, Mochizuki-Boyden combination taught the communication node of claim 16, the combination did not but the analogous art Ledvina taught further comprising a secure element, wherein the common cryptographic session key and the responder-specific cryptographic session keys are stored in said secure element (Ledvina, Para. 0058. Mobile device and vehicle each have a hardware secure element that store key. Para. 0068).
Therefore, it would have been obvious to one having ordinary skill in the art before the applicant(s) invention was filed to modify the combined invention of Mochizuki and Boyden by including the concept of a secure element, wherein the common cryptographic session key and the responder-specific cryptographic session keys are stored in said secure element as taught by Ledvina in order to provide an extra level of protection (Ledvina, Para. 0058).
Claim 31 recites similar limitations to claim 19, mutatis mutandis, the subject matter of claim 31, which is therefore, also considered to be taught by Mochizuki-Boyden-Ledvina combination as above.
Regarding claim 20, Mochizuki-Boyden-Ledvina combination further taught the communication node of claim 16, wherein the ultra-wideband communication unit is further configured to receive identifiers from the external responder nodes, wherein said identifiers uniquely identify the external responder nodes, (Mochizuki, Para. 0070, 0071, 0081.) and wherein the processing unit is further configured to use the identifiers to retrieve responder-specific cryptographic session keys from the secure element (Ledvina, 0058-0059). Examiner supplies the same rationale for the combination of the references as in claim 19 above.
Claim 32 recites similar limitations to claim 20, mutatis mutandis, the subject matter of claim 32, which is therefore, also considered to be taught by Mochizuki-Boyden-Ledvina combination as above.
Regarding claim 23, Mochizuki-Boyden-Ledvina combination further taught the communication node of claim 16, wherein the messages and the responses include scrambled timestamp sequences and payloads (Ledvina, Para.0138-0140, 0142, 0144, 0079, 0082, 0062, 0065, 0087). Examiner supplies the same rationale for the combination of the references as in claim 19 above.
Regarding claim 24, Mochizuki-Boyden-Ledvina combination further taught the communication node of claim 16, wherein the common cryptographic session key and the responder-specific cryptographic session keys are usable for a single communication session or for a limited number of communication sessions (Ledvina, Para. 0068,0087,0122). Examiner supplies the same rationale for the combination of the references as in claim 19 above.
Regarding claim 25, Mochizuki-Boyden-Ledvina combination further taught the communication node of claim 16, wherein the processing unit is further configured to: generate a new common cryptographic session key and new responder-specific cryptographic session keys after one or more communication sessions have ended; share said new common cryptographic session key and new responder-specific cryptographic session keys with the responder nodes, wherein the new common cryptographic session key is shared with all the responder nodes and each new responder-specific cryptographic session key is shared with a specific one of said responder nodes (Ledvina, Para. 0068. The ranging setup handshake can derive a new set of sessions keys for UWB ranging. The keys can be updated periodically, e.g., for each session or every Nth session. In some embodiments, the session keys can be derived from a common shared secret that was used in a challenge-response for the security handshake, where the derivation uses default or negotiated procedures. Para. 0087, 0122). Examiner supplies the same rationale for the combination of the references as in claim 19 above.
Regarding claim 27, Mochizuki-Boyden-Ledvina combination further taught the communication system of claim 26, wherein the communication node is configured to carry out ranging operations with the responder nodes, and wherein said ranging operations include one or more of said messages and one or more of said responses (Ledvina, Para. 0005, 0018, 0024, 0030, 0031). Examiner supplies the same rationale for the combination of the references as in claim 19 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 8,254,992 B1 (Ashenbrenner et al.): (22) An important benefit of utilizing UWB for docking station related communication is that the communications protocol features built-in security in the form of encryption. Encryption is the process of encoding information in such a way that only the person (or computer) with the encryption key, a code that the devices use to encrypt or decrypt a packet of information that is transmitted to or from a device, can decipher the information. Encryption facilitates secure communication between two devices that are each equipped with the same encryption key, thereby preventing an intruder or eavesdropper from intercepting the transmitted data. In this embodiment, the security keys specified in the ECMA-368 UWB Standard, or equivalent encryption keys, may be used. Symmetric keys, keys that are known only to the parties that exchange encrypted communications and used for both encrypting and decrypting communications, may be used. The ECMA-368 Standard, which is herein incorporated by reference, specifies a 4-way handshake mechanism to enable two devices to derive pair-wise temporal keys (PTKs) while authenticating their identity to each other, and a means for the solicitation and distribution of group temporal keys (GTKs). Generally, a pair-wise temporal key is used to encrypt and decrypt protected communications exchanged between two devices (a pair), and group temporal keys are used to protect communications that are broadcasted to a group of devices. The keys are temporal because they have a fixed lifetime and are replaced frequently. The standard also specifies that 128-bit symmetric temporal keys are employed based on AES-128 with Counter Mode Encryption and Cipher Block Chaining Message Authentication Code to provide payload encryption and message integrity code (MIC) generation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471. The examiner can normally be reached Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Shawnchoy Rahman/Primary Examiner, Art Unit 2438